Citation Nr: 9932972	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-13 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION


The veteran served on active duty from September 1942 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


REMAND

A preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's claim.  In a statement received in September 1999, 
within 90 days of the date the RO certified the veteran's 
claim for appeal to the Board, the veteran indicated that he 
wanted a personal hearing.  In October 1999, in response to a 
form sent to him from the RO, the veteran clarified that he 
wanted to attend a hearing before a Board Member at the RO. 

The veteran's hearing request has not yet been fulfilled; 
therefore, this case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
hearing before a member of the Board in 
Milwaukee, Wisconsin, in accordance with 
his request. 


The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  The veteran may 
submit additional evidence in support of his claim; however, 
no further action is necessary until otherwise notified by 
the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












